Mr. Justice Gary
dissenting. My view of this case is that it was immaterial whether the mortgage was executed on the 2d of November, 1885, or the 14th of January, 1886, and that the presiding Judge was, therefore, in error in his charge to the jury. The case contains the following statement of facts: “It is agreed that the judgment roll, No. 10,340, was an action for the sale of the real estate of James F. Goodlet, deceased; that the proceeding is regular; that the land in dispute in this case was sold by the master, S. J. Douthit, and bought by S. C. Dickson, who gave the bond and mortgage mentioned above for the credit portion; said land was sold in obedience to the decree of the Court on salesday in November, 1885, for one-half cash, balance on credit of twelve months.” It is a principle of law too well settled to need the citation of authority for its support, that a judgment is conclusive not only as to the parties to the record but also as to their privies. The defendants, by the deed of conveyance mentioned in the case, succeeded to the rights of the parties to the action for partition, and thus became th<t privies of such parties, and bound by the said judgment. 2d Black on Judgments, sec. 549. The said judgment provided that the credit portion of the purchase money should be secured by a mortgage of the premises when sold. It was made the duty of the master to execute this provision; and even if he had violated his trust by failing to take the required security, the defendants could not have held the land against such claim, and the land could *315have been subjected to the payment thereof. Under such circumstances they would have taken the land burdened with the obligation imposed by the judgment in partition. The master, however, took the required security, which was paramount to the rights of the defendants, who are merely privies under said judgment. The defendants could not claim 'that they were without notice of the judgment in partition, as it was constructive notice to them. The rule is thus stated in Ellis v. Woods, 9 Rich. Eq., 19: “The proceedings of all our courts are public. The records, as those of every public office, where records are kept, are open to the inspection of every citizen of the country, who has an interest or inclination to inquire or investigate. The keepers of such records are bound to produce and exhibit them on demand. When one purchases land from a defendant in execution, he cannot protect himself in the purchase, or set aside the lien of the judgment, on the plea that he had no notice of the enrollment of the judgment; or if he purchases a negro or other chattel, he cannot avoid the prior claim of the plaintiff in the execution, on the ground that he was not aware that such execution was lodged in the office of the sheriff. In these instances the purchaser has implied notice. I think that public policy requires that the doctrine should be broadly declared, that the records of all our courts should be implied notice in all cases, except where legislative acts have or shall modify or restrict the doctrine.” This language is quoted with approval in the case of Kaminsky v. Trantham, 45 S. C., 393. For these reasons I dissent from the opinion of Mr. Chief Justice McIver.